       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 1 of 28




 1   [Counsel for Moving Defendants Listed on Signature Pages]

 2

 3                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 4

 5   IN RE CAPACITORS ANTITRUST                     )   MDL No. 2801
     LITIGATION                                     )
 6                                                  )   Master File No.: 3:17-md-02801-JD
                                                    )
 7   This Document Relates to:                      )   CERTAIN DEFENDANTS’ NOTICE
                                                    )   OF MOTION AND MOTION TO
 8                   Case Nos.: 3:14-cv-03264-JD,   )   EXCLUDE TESTIMONY OF DR.
                                3:17-cv-03472-JD,   )   LESLIE M. MARX
 9                                                  )
                                3:17-cv-07046-JD,
                                                    )   ORAL ARGUMENT REQUESTED
10                              3:17-cv-07047-JD,   )
                                3:18-cv-02657-JD.   )   Date: August 29, 2019
11                                                  )   Time: 10:00 a.m.
                                                    )   Judge: Hon. James Donato
12                                                  )   Location: Courtroom 11
                                                    )
13                                                  )
                                                    )
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                                                         MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 2 of 28




 1                              NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3                  PLEASE TAKE NOTICE that on August 29, 2019 at 10:00 a.m., or as soon

 4   thereafter as the matter may be heard, the undersigned Defendants 1 will and hereby do move the

 5   Court, under Rules 104(a) and 702 of the Federal Rules of Evidence, to exclude the testimony of

 6   Dr. Leslie M. Marx, expert for the five Direct Action Purchaser Plaintiffs (“DAPs”), because that

 7   testimony is unreliable as defined by those rules and the interpretation of them as specified by

 8   the Supreme Court in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

 9          This motion is based upon this Notice of Motion; the accompanying Memorandum of

10   Points and Authorities; the declaration of Dr. Laila Haider (“Haider Decl.”) and exhibits thereto;

11   the declaration of Dr. Stephen Prowse (“Prowse Decl.”) and the exhibits thereto; and the

12   declaration of Justin A. Cohen (“Cohen Decl.”) and the exhibits thereto, all filed herewith and

13   incorporated by reference herein; the complete files and records in these consolidated actions;

14   oral argument of counsel; and such other and further matters as the Court may consider.

15                            STATEMENT OF ISSUE TO BE DECIDED

16          A.      Whether Dr. Marx’s econometric model, which forms the entire basis for her

17   damages conclusions, is unreliable and therefore inadmissible under FED. R. EVID. 702.

18          B.      Whether Dr. Marx’s testimony concerning the “reasonableness” or “plausibility”

19   of the DAPs’ claim of the existence of a cartel among capacitor manufacturers should be

20   excluded because it is unsupported by the evidence, outside the scope of her expertise, and adds

21   nothing to the record.

22

23

24          1
               “Defendants” are AVX Corporation, Elna Co., Ltd., Elna America, Inc., Hitachi
25   Chemical Co., Ltd., Hitachi AIC Inc., Hitachi Chemical Co. America, Ltd., Holy Stone
     Enterprise Co., Ltd., Holy Stone Polytech Co. Ltd., Vishay Polytech Co., Ltd., Milestone Global
26   Technology, Inc. (d/b/a HolyStone International), Matsuo Electric Co., Ltd., Nichicon
     Corporation, Nichicon (America) Corporation, Nippon Chemi-Con Corporation, United Chemi-
27   Con, Inc., Rubycon Corporation, and Rubycon America Inc. The Hitachi Chemical, Holy Stone,
     Nichicon, and Rubycon Defendants join this motion only as to AASI, Avnet, and Benchmark.
28
     AVX joins this motion only as to AASI, Benchmark, and Flextronics.
     CERTAIN DEFS’ MOT. TO                          -1-                                  MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 3 of 28




 1   DATED: June 14, 2019
 2                                     Respectfully submitted,
 3   WILSON SONSINI GOODRICH & ROSATI                     K&L GATES LLP
     Professional Corporation
 4                                                        s/ Michael E. Martinez
     s/ Jonathan M. Jacobson                              Michael E. Martinez (admitted pro hac
 5   Jonathan M. Jacobson                                 vice)
     Chul Pak (admitted pro hac vice)                     Scott M. Mendel (admitted pro hac vice)
 6   Jeffrey C. Bank (admitted pro hac vice)              Steven M. Kowal (admitted pro hac vice)
     Justin A. Cohen (admitted pro hac vice)              Lauren N. Donahue (admitted pro hac vice)
 7   1301 Avenue of the Americas, 40th Floor              Brian J. Smith (admitted pro hac vice)
     New York, New York 10019                             70 West Madison Street, Suite 3300
 8   Telephone: (212) 497-7758                            Chicago, Illinois 60602
     Facsimile: (212) 999-5899                            Telephone: (312) 372-1121
 9   jjacobson@wsgr.com                                   Facsimile: (312) 827-8000
     cpak@wsgr.com                                        michael.martinez@klgates.com
10   jbank@wsgr.com                                       scott.mendel@klgates.com
     jcohen@wsgr.com                                      steven.kowal@klgates.com
11                                                        lauren.donahue@klgates.com
     Jeff VanHooreweghe (Bar No. 313371)                  brian.j.smith@klgates.com
12   One Market Plaza
     Spear Tower, Suite 3300                              Daniel W. Fox (SBN 268757)
13   San Francisco, California 94105                      4 Embarcadero Center, Suite 1200
     Telephone: (415) 947-2046                            San Francisco, California 94111
14   Facsimile: (415) 947-2099                            Telephone: (415) 882-8200
     jvanhooreweghe@wsgr.com                              Facsimile: (415) 882-8220
15                                                        daniel.fox@klgates.com
     Counsel for Defendants Hitachi Chemical Co.,
16   Ltd., Hitachi AIC Inc., and Hitachi Chemical         Philip Van Der Weele (admitted pro hac
     Co. America, Ltd.                                    vice)
17                                                        One SW Columbia Street, Suite 1900
                                                          Portland, Oregon 97258
18                                                        Telephone: (503) 228-3200
                                                          Facsimile: (503) 553-6227
19                                                        phil.vanderweele@klgates.com
20                                                        Counsel for Defendants Nichicon
                                                          Corporation and Nichicon (America)
21                                                        Corporation
22
23
24
25
26
27
28

     CERTAIN DEFS’ MOT. TO                          -2-                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 4 of 28




 1   JONES DAY                                            DENTONS US LLP
 2   s/ Jeffrey A. LeVee                                  s/ Bonnie Lau
     Jeffrey A. LeVee (State Bar No. 125863)              Bonnie Lau
 3   Eric P. Enson (State Bar No. 204447)                 One Market Plaza
     Kelly M. Ozurovich (State Bar No. 307563)            Spear Tower, 24th Floor
 4   555 South Flower Street, Fiftieth Floor              San Francisco, California 94105
     Los Angeles, California 90071                        Telephone: (415) 882-5083
 5   Telephone: (213) 489-3939                            Facsimile: (415) 267-4198
     Facsimile: (213) 243-2539                            bonnie.lau@dentons.com
 6   jlevee@JonesDay.com
     epenson@JonesDay.com                                 Counsel for Defendant Matsuo Electric
 7   kozurovich@jonesday.com                              Co., Ltd.
 8   Counsel for Defendants Holy Stone Enterprise
     Co., Ltd., Milestone Global Technology, Inc.
 9   (d/b/a HolyStone International), and Vishay
     Polytech Co., Ltd.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                          -3-                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 5 of 28




 1   PAUL, WEISS, RIFKIND, WHARTON &                     WILMER CUTLER PICKERING
     GARRISON LLP                                        HALE AND DORR LLP
 2
     s/ Charles Rule                                     s/ Heather S. Nyong’o
 3   Charles “Rick” Rule (admitted pro hac vice)         Heather S. Nyong’o (CA SBN 222202)
     Joseph J. Bial (admitted pro hac vice)              1 Front Street, Suite 3500
 4   2001 K Street, NW                                   San Francisco, California 94111
     Washington, DC 20006                                Telephone: (628) 235-1000
 5   Telephone: (202) 223-7300                           Facsimile: (628) 235-1001
     Facsimile: (202) 223-7430                           heather.nyongo@wilmerhale.com
 6   rrule@paulweiss.com
     jbial@paulweiss.com                                 Thomas Mueller (admitted pro hac vice)
 7                                                       1875 Pennsylvania Avenue, NW
     Johan E. Tatoy (admitted pro hac vice)              Washington, DC 20006
 8   Sara E. Hershman (admitted pro hac vice)            Telephone: (202) 663-6000
     1285 Avenue of the Americas                         Facsimile: (202) 663-6363
 9   New York, New York 10128                            thomas.mueller@wilmerhale.com
     Telephone: (212) 373-3830
10   Facsimile: (212) 757-3990                           Chris Johnstone (CA SBN 242152)
     jtatoy@paulweiss.com                                950 Page Mill Road
11   shershman@paulweiss.com                             Palo Alto, California 94304
                                                         Telephone: (650) 858-6000
12   KAUFHOLD GASKIN LLP                                 Facsimile: (650) 858-6100
                                                         chris.johnstone@wilmerhale.com
13   Steven Kaufhold (SBN 157195)
     388 Market Street, Suite 1300                       Counsel for Defendants Elna Co., Ltd. and
14   San Francisco, California 94111                     Elna America, Inc.
     Telephone: (415) 445-4621
15   Facsimile: (415) 874-1071
     skaufhold@kaufholdgaskin.com
16
     Counsel for Defendants Nippon Chemi-Con
17   Corporation and United Chemi-Con, Inc.
18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                         -4-                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 6 of 28




 1   MINTZ, LEVIN, COHN, FERRIS,                          SHEARMAN AND STERLING LLP
     GLOVSKY AND POPEO, P.C.
 2                                                        s/ Djordje Petkoski
     s/ Evan S. Nadel                                     Djordje Petkoski (admitted pro hac vice)
 3   Evan S. Nadel                                        David A. Higbee (admitted pro hac vice)
     44 Montgomery Street, 36th Floor                     Ryan Shores (admitted pro hac vice)
 4   San Francisco, California 94104                      Todd M. Stenerson (admitted pro hac vice)
     Telephone: (415) 432-6000                            Mark G. Weiss (admitted pro hac vice)
 5   Facsimile: (415) 432-6001                            Deke Shearon (admitted pro hac vice)
     enadel@mintz.com                                     401 9th St., NW
 6                                                        Washington, DC 20004
     Bruce D. Sokler (admitted pro hac vice)              Telephone: (202) 508-8000
 7   Robert G. Kidwell (admitted pro hac vice)            Facsimile: (202) 508-8100
     701 Pennsylvania Avenue NW, Suite 900                djordje.petkoski@shearman.com
 8   Washington, DC 2004                                  david.higbee@shearman.com
     Telephone: (202) 434-7300                            ryan.shores@shearman.com
 9   Facsimile: (202) 434-7400                            todd.stenerson@shearman.com
     bdsokler@mintz.com                                   mark.weiss@shearman.com
10   rgkidwell@mintz.com                                  deke.shearon@Shearman.com

11   Counsel for Defendant AVX Corporation                John Cove (SBN 212213)
                                                          535 Mission Street, 25th Floor
12                                                        San Francisco, California 94105
                                                          Telephone: (415) 616-1139
13                                                        Facsimile: (415) 616-1199
                                                          john.cove@shearman.com
14
                                                          Counsel for Defendants Rubycon
15                                                        Corporation and Rubycon America Inc.

16

17

18
19                     Pursuant to Local Rule 5-1(i)(3), the filer attests that concurrence
            in the filing of this document has been obtained from each of the above signatories.
20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                          -5-                                 MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
           Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 7 of 28



                                                       TABLE OF CONTENTS
 1
     MEMORANDUM OF POINTS AND AUTHORITY.................................................................... 1
 2

 3   I.       DR. MARX’S MODEL....................................................................................................... 2

 4   II.      ARGUMENT ...................................................................................................................... 4

 5            A.        Based on the Daubert indicia of reliability, the overcharge model of Dr.
                        Marx is unreliable and hence inadmissible. ............................................................ 4
 6

 7                      1.         The results of Dr. Marx’s model depend on her arbitrary decision as
                                   to which there is no controlling standard. ................................................... 5
 8
                        2.         Dr. Marx’s methodology of using a price index as the dependent
 9                                 variable in her regression equations is not generally accepted in the
                                   professional economics community and has not been subjected to
10                                 peer review. ................................................................................................. 8
11
              B.        Dr. Marx’s model is inadmissible because it imposes an artificial pattern on
12                      the monthly overcharges of each year that bears no relation to any of the
                        allegations of how the cartel impacted prices. ...................................................... 10
13
              C.        Section III of Dr. Marx’s report should be excluded because her
14                      AVX/KEMET testimony is unsupported by the evidence and her remaining
15                      testimony is outside the scope of her expertise and adds nothing to the
                        record. .................................................................................................................... 11
16
                        1.         Dr. Marx cannot testify that AVX and KEMET were part of a
17                                 conspiracy among capacitor manufacturers. ............................................. 12
18                      2.         Dr. Marx cannot offer opinions or testimony purporting to support
19                                 the existence of a capacitor cartel.............................................................. 13

20   III.     CONCLUSION ................................................................................................................. 15

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                                                -i-                                                     MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
        Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 8 of 28



                                                   TABLE OF AUTHORITIES
 1                                                        CASES
 2                                                                                                                                Page(s)
     Am. Booksellers Ass’n, Inc. v. Barnes & Noble, Inc.,
 3         135 F. Supp. 2d 1031 (N.D. Cal. 2001) .................................................................................7

 4   Anderson News, L.L.C. v. Am. Media, Inc.,
           No. 09 Civ. 2227 (PAC),
 5         2015 WL 5003528 (S.D.N.Y. Aug 20, 2015),
 6         aff’d, 899 F.3d 87 (2d Cir. 2018),
           cert. denied, 139 S. Ct. 1375 (2019) ................................................................................9, 13
 7
     Comcast Corp. v. Behrend,
 8        569 U.S. 27 (2013) ...............................................................................................................10
 9   Daubert v. Merrell Dow Pharmaceuticals, Inc.,
10         509 U.S. 579 (1993) ..................................................................................................... passim

11   Estate of Barabin v. AstenJohnson, Inc.,
             740 F.3d 457 (9th Cir. 2014) ..................................................................................................4
12
     Gen. Elec. Co. v. Joiner,
13
            522 U.S. 136 (1997) ...............................................................................................................5
14
     Guidroz-Brault v. Mo. Pac. R. Co.,
15         254 F.3d 825 (9th Cir. 2001) ................................................................................................12

16   Ilyia v. Khoury,
              671 F. App’x 510 (9th Cir. 2016).........................................................................................14
17

18   In re Electronic Books Antitrust Litig.,
             Nos. 11 MD 2293 (DLC),
19           12 Civ. 3394 (DLC),
             2014 WL 1282298 (S.D.N.Y. Mar. 28, 2014) ...............................................................10, 11
20
     In re Pharmacy Benefit Managers Antitrust Litig.,
21
            Civil Action Nos. 06-1782, 03-4730, 06-4305, 06-4114, 06-4115,
22          2017 WL 275398 (E.D. Pa. Jan. 18, 2017) ..........................................................................10

23   JamSports & Entm’t, LLC v. Paradama Prods., Inc.,
           No. 02 C 2298,
24         2005 WL 14917 (N.D. Ill. Jan. 3, 2005) ..............................................................................13
25
     LinkCo, Inc. v. Fujitsu Ltd.,
26         No. 00 Civ. 7242 (SAS),
           2002 WL 1585551 (S.D.N.Y. July 16, 2002) ......................................................................14
27
     Mayor & City Council of Baltimore, Md. v. Citigroup, Inc.,
28         709 F.3d 129 (2d Cir. 2013) .................................................................................................14

     CERTAIN DEFS’ MOT. TO                                             - ii -                                              MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
         Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 9 of 28




 1   Reed Construction Data Inc. v. McGraw-Hill Companies Inc.,
 2         49 F. Supp. 3d 385 (S.D.N.Y. 2014),
           aff’d, 638 F. App’x 43 (2d Cir. 2016) ....................................................................................7
 3
                                                                 RULES
 4   FED. R. EVID. 702 ..................................................................................................................... passim
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                                              - ii -                                               MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 10 of 28




 1                        MEMORANDUM OF POINTS AND AUTHORITY

 2          Dr. Leslie M. Marx is the damages expert for five opt-out plaintiffs: AASI, Avnet,

 3   Benchmark, Arrow, and Flextronics (collectively, the “Direct Action Plaintiffs” or “DAPs”).

 4   The undersigned Defendants move to exclude the testimony of Dr. Marx under Rule 702 of the

 5   Federal Rules of Evidence. The basis of the motion is that each of Dr. Marx’s econometric

 6   models (one for each type of capacitor dielectric) – the entire basis for her opinion – is unreliable

 7   and inadmissible under Rule 702 and the Supreme Court’s decision in Daubert v. Merrell Dow

 8   Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its progeny.

 9          Each of Dr. Marx’s econometric models depends entirely on what Dr. Marx has

10   described as an “annual cartel indicator variable.” For unexplained reasons, Dr. Marx has

11   arbitrarily chosen to start the variable in January of each year and then have the variable “reset”

12   the following January. But starting this variable in January has no meaningful nexus to the facts.

13   Despite this, the starting month has an outcome determinative impact on Dr. Marx’s results.

14   Indeed, when Dr. Marx’s models are tested by changing the starting month for which the annual

15   cartel indicator variable is defined, the models produce absurd outcomes – including a “negative

16   infinity” overcharge – demonstrating that the models are arbitrarily specified and hence not

17   reliable. The fact the Dr. Marx avoids absurd results only by marking an arbitrary decision in

18   specifying the starting month for her annual cartel variable alone requires exclusion under

19   Daubert.

20          In addition, Dr. Marx’s model must be excluded because (1) it is not generally accepted

21   in the professional economics community and has not been subjected to peer review or

22   publication; and (2) the pattern of percentage overcharges her model generates bears no relation

23   to any of the allegations of how the cartel impacted prices.           Finally, Dr. Marx includes

24   impermissible testimony in Section III of her report concerning the “reasonableness” or

25   “plausibility” of the DAPs’ claim of the existence of a cartel among capacitor manufacturers.

26   This testimony should be excluded because it is nothing more than quotes from or citations to

27   documentary evidence from public sources or produced by the parties in discovery.

28

     CERTAIN DEFS’ MOT. TO                            -1-                                   MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
          Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 11 of 28




 1            For the reasons that follow, Defendants respectfully request the Court exclude Dr. Marx’s

 2   purported expert testimony.

 3   I.       DR. MARX’S MODEL
 4            Dr. Marx has constructed three econometric models, one for each dielectric, namely

 5   aluminum, tantalum, and film, to assess purported overcharges in prices paid by DAPs for their

 6   capacitor purchases from the defendants. Haider Decl. ¶ 4. Each of these models is expressed as

 7   an equation, which is referred to as a “regression equation.”2

 8            Although this motion does not require a deep dive into mathematics or statistics, it is

 9   necessary to define a few terms to discuss Dr. Marx’s model:

10                  Dependent Variable: The variable on the left-hand side of the regression equation

11   is the “dependent” variable. It is called the dependent variable because the model assumes

12   changes in this variable depend only upon changes in the variables on the right-hand side of the

13   equation. In Dr. Marx’s model, and as explained in more detail in connection with the “Monthly

14   Fisher Price Index,” the dependent variable is an aggregate measure of the prices of certain

15   capacitors.

16                  Explanatory Variables: The variables on the right-hand side of the regression

17   equation are called “explanatory” variables, because they are intended to explain changes in the

18   dependent variable on the left-hand side of the regression equation. Most of the explanatory

19   variables in Dr. Marx’s model relate to the supply of and demand for capacitors.

20                  Annual Cartel Indicator Variable: Dr. Marx’s explanatory variables also include

21   an “annual cartel indicator variable.” Unlike other explanatory variables in the model, the annual

22   cartel indicator variable is not related to the supply of or demand for capacitors. Rather, it is a

23   special variable designed to measure the impact of the assumed conspiracy. As discussed in

24   section II-A-1 below, Dr. Marx has 14 annual cartel indicator variables.

25                  Monthly Fisher Price Index: As the dependent variable on the left-hand side of the

26   regression equation, Dr. Marx has created a monthly “Fisher price index.” Cohen Decl., Ex. A,

27            2
              Because the methodology for each of the models is the same, Cohen Decl., Ex. A ¶¶ 97-
     149, we will, for ease of reference, refer to a single (regression) equation or single model, even
28
     though there is a separate (regression) equation for each type of dielectric.
     CERTAIN DEFS’ MOT. TO                           -2-                                  MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 12 of 28




 1   pp. 49-50, ¶ 99. The Fisher price index generated each month represents an aggregate measure

 2   of the cost of a hypothetical shopping cart filled with thousands of capacitors. There are three

 3   separate shopping carts – one shopping cart for each of the three capacitor dielectric types.3 Dr.

 4   Marx included a given transaction in her shopping cart for a given month only if the same

 5   capacitor was sold to the same customer in consecutive months; all other transactions were

 6   excluded. Cohen Decl., Ex. A, pp. 49-50, ¶ 99; Ex. B at 30:5-31:9. Dr. Marx also did not limit

 7   her shopping cart, and hence, her analysis to capacitors purchased by the DAPs; her shopping

 8   cart includes capacitors sold by defendants to all purchasers in the United States. Crucially,

 9   capacitors purchased by the DAPs constitute only about        % of the capacitors in the shopping

10   cart. Cohen Decl., Ex. B at 21:22-22:9, 45:11-25. Dr. Marx then uses her Fisher price index

11   methodology to measure the cost of the shopping cart on a monthly basis, taking into account

12   changes over time as to which capacitors are in the shopping cart and at what prices. Cohen

13   Decl., Ex. A, pp. 49-50, ¶ 99.

14          For ease of tracking changes over time, which is what price indices do, the value of each

15   shopping cart is expressed not as a dollar amount but as a simple number – the “index number.”

16   The starting index number for each shopping cart is 100, which is for the month of October

17   2001. The index number changes each month, depending on what happens to prices in the

18   hypothetical shopping cart and the methodology used to construct the index. For each of the

19   three shopping carts, Dr. Marx computes a Fisher price index number for 171 consecutive

20   months – from October 2001 through December 2015.             Each of these 171 monthly index

21   numbers is a data point on the left-hand side of the regression equation.

22                 Conduct Period and Benchmark Period: These are terms that Dr. Marx herself

23   defines. Cohen Decl., Ex. A, p. 53, ¶¶ 112-14. The Conduct Period is the period of 147 months

24   from November 2001 through January 2014. This is the period for which Dr. Marx assumes a

25   cartel was in effect.   The Benchmark Period is for the next 23 months (February 2014 –

26   December 2015). Dr. Marx assumes that no cartel was in effect during the Benchmark Period,

27      3
           Given that the methodology for each type of capacitor is identical, however, we will
     sometimes refer to a single shopping cart for ease of reference, just as we sometimes will refer to
28
     a single model or a single regression equation.
     CERTAIN DEFS’ MOT. TO                           -3-                                  MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 13 of 28




 1   and that, therefore, prices during this period were not inflated above competitive levels due to the

 2   alleged cartel.

 3                    Monthly Overcharge Percentages: Using the statistical techniques described in

 4   her Report, Dr. Marx comes up with a series of 147 monthly overcharge percentages for each

 5   dielectric type (i.e., one overcharge percentage for each month of the Conduct Period). Cohen

 6   Decl., Ex. A, pp. 58-59, ¶ 139, Figures 11, 12, and 13. Using Dr. Marx’s model for aluminum

 7   capacitors for example, the model comes up with an overcharge percentage for a given month in

 8   the Conduct Period and assumes that this overcharge percentage applies to all aluminum

 9   capacitors sold by all defendants to the DAPs in the United States in that month, even though

10   their purchases constitute only about 11% of the transactions the model is using. The monthly

11   overcharge percentage for that month is then multiplied by the purchases of each DAP for that

12   month to come up with a dollar amount of purported overcharges paid by each DAP for that

13   month. That same process – multiplying the percentage overcharge for a given month by

14   purchases by each DAP for that month – applies to all 147 months in the Conduct Period. Cohen

15   Decl., Ex. A, p. 64, ¶ 150.4

16   II.       ARGUMENT
17             A.      Based on the Daubert indicia of reliability, the overcharge model of Dr. Marx
                       is unreliable and hence inadmissible.
18
19             Federal Rule of Evidence 702 requires that unreliable expert testimony be excluded.

20   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993); Estate of Barabin v.

21   AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014). In Daubert, the Supreme Court identified

22   the several factors for assessing whether an expert’s evidence is reliable, including:

23                    Whether standards exist for controlling the technique’s operation;

24                    Whether the methodology is generally accepted within the scientific community;

25   and

26                    Whether the technique or theory has been subjected to peer review or publication.

27
           4
           The monthly dollar amounts of overcharges each DAP paid, according to the model, are set
28
     forth in Appendix E to Dr. Marx’s Report. Cohen Decl., Ex. A.
     CERTAIN DEFS’ MOT. TO                             -4-                                    MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 14 of 28




 1   509 U.S. at 593-94. Each of these indicators of reliability renders Dr. Marx’s econometric

 2   models—her regression equations—completely unreliable and thus, inadmissible.

 3                  1.      The results of Dr. Marx’s model depend on her arbitrary decision as
                            to which there is no controlling standard.
 4

 5          The linchpin of admissibility under Daubert and Rule 702 is that the expert’s analysis be

 6   reliable. Expert testimony that is “connected to existing data only by the ipse dixit of the expert”

 7   is unreliable and must be excluded. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146-47 (1997).

 8   Here, Dr. Marx’s model is inherently unreliable because an objective standard for controlling its

 9   operation does not exist. Specifically, Dr. Marx’s definition (or “specification”) of her annual

10   cartel indicator variable, corresponding to a series of 12-month periods during the Conduct

11   Period, requires her to choose a starting month for which to define the annual period. Haider

12   Decl. ¶ 6. But her choice to use January as the starting month is completely arbitrary in this

13   context, given that her Conduct Period begins in November 2001.5 Nevertheless, that arbitrary

14   decision drives the results her model produces. Indeed, when the sensitivity of her model is

15   tested by using other months as the starting month for defining the annual cartel indicator

16   variable, her model produces results that are either nonsensical or contrary to her ultimate

17   conclusions. In other words, her model depends entirely on an arbitrary decision as to which

18   there is no controlling standard and therefore should be excluded.

19          Her arbitrary decision at issue here is simple: choose a month that is going to be the

20   starting month for a series of 12-month periods. Dr. Marx’s model requires a choice of the

21   starting month because her Fisher price index on the left-hand side of the equation is a monthly

22   index, but the cartel indicator variables on the right-hand side are annual variables. Therefore, it

23   is necessary to specify the starting month to define the 12-month period covered by each of her

24   annual cartel indicator variables.

25

26
        5
          For the year 2001, Dr. Marx’s “annual” cartel indicator variable represents only two months
27   – November and December. She arbitrarily reset the variable to January for 2002 and each
     subsequent years through 2013. For 2014, the “annual” cartel indicator variable only represents
28
     one month, January. Her Benchmark Period begins in February 2014. Haider Decl. ¶ 6 n.7.
     CERTAIN DEFS’ MOT. TO                           -5-                                   MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 15 of 28




 1          So, what should the starting month be? One could make a case for November, since the

 2   Conduct Period in Dr. Marx’s model begins in November 2001. One could also make a case for

 3   February, given that Dr. Marx’s Benchmark Period begins in February 2014. One could also

 4   make a case for April, the month that most Japanese corporations begin their fiscal year. There

 5   is no “right” answer for what month to choose as the starting month, and there is no standard by

 6   which to decide the starting month.

 7          The absence of a controlling standard by which to choose the starting month would not

 8   matter if the results of the model did not depend entirely on the chosen starting month. But here,

 9   her choice of the starting month for the annual cartel indicator variable is not just important. It is

10   entirely dispositive as to the estimated overcharge percentages calculated by Dr. Marx. Simply

11   put, Dr. Marx’s methodology is akin to throwing a dart at a board divided into twelve sections

12   (one for each month), and where the dart lands will determine the overcharge percentage. The

13   following chart shows this dart board effect for Dr. Marx’s model for aluminum capacitors. The

14   “Starting Month” column refers to which month is selected to be the starting month for the

15   specification of the annual cartel indicator variable. The “Percentage Overcharge” column is the

16   average of the 147 monthly overcharge percentages the model generates based solely on the

17   specification of the starting month for the annual cartel indicator variable.

18                                    Starting Month             Percent Overcharge
                                            [a]                          [b]
19
                          January (Dr. Marx's Starting Month)                  13.5%
20

21                        February                                           -226.5%
                          March                                              -328.4%
22                        April                                                  3.3%
                          May                                               -2.8e30%
23                        June                                               -205.4%
                          July                                                  10.1%
24                        August                                                14.2%
25                        September                                             26.7%
                          October                                               25.2%
26                        November                                              23.1%
                          December                                              19.7%
27
     Haider Decl. ¶ 9 and Table 1.
28

     CERTAIN DEFS’ MOT. TO                             -6-                                  MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 16 of 28




 1            As this chart shows, the difference in the monthly overcharge percentages, and hence the

 2   average of the 147 monthly overcharge percentages, varies greatly depending solely on which

 3   month is chosen as the starting point for her annual cartel indicator variable (or month the dart

 4   hits). If the dart hits January (which is the month that Dr. Marx arbitrarily selected as her

 5   starting month for the annual cartel indicator variable), the average overcharge is 13.5%. 6 Id.

 6   But if the dart hits February, the average “overcharge” is negative 226.5%. Id. And if the dart

 7   hits May, the “overcharge” is negative infinity. The range of the numbers on the dart board is

 8   less dramatic for tantalum and film, but it is still very substantial – a range of negative 0.7% to

 9   positive 29.0% for tantalum, and 1.9% to 10.0% for film. Haider Decl. ¶ 10 & Tables 2 & 3. In

10   any event, regardless of the range, a reliable overcharge percentage should not depend on

11   throwing darts at all. Saying that the annual overcharge is 13.5% if the annual cartel indicator

12   variable is specified from January-December, while the overcharge is negative infinity if the

13   annual cartel indicator variable is specified from May to April is absurd on its face and is just the

14   kind of “junk science” that Rule 702 excludes. Because Dr. Marx’s testimony depends entirely

15   on her three regression equations, and because those regression equations are undeniably

16   unreliable, her testimony should be excluded.

17            As the court put it in Reed Construction Data Inc. v. McGraw-Hill Companies Inc.,

18   “where, as here, very minor changes in arbitrarily selected model parameters can entirely alter

19   the model’s conclusions, that model is insufficiently robust to withstand the scrutiny of Rule

20   702.” 49 F. Supp. 3d 385, 407 (S.D.N.Y. 2014), aff’d, 638 F. App’x 43 (2d Cir. 2016). The

21   court added:

22            “[S]ome judgment is called for in any statistical model and, so long as the model is robust
              with respect to different choices of arbitrary points, there is no pressing issue. But here
23            the choice of the end-date . . . has an outcome-determinative effect.”
24   Id. See also Am. Booksellers Ass’n, Inc. v. Barnes & Noble, Inc., 135 F. Supp. 2d 1031, 1041-42

25   (N.D. Cal. 2001) (granting summary judgment where plaintiff’s expert model used “arbitrary”

26   ratios to determine price changes and calculate damages). This is almost precisely the context

27   here. While Dr. Marx’s methodology may be “testable,” it fails the tests given the breadth of

28      6
            Cohen Decl., Ex. A, p. 55, ¶ 122 and Figure 10.
     CERTAIN DEFS’ MOT. TO                            -7-                                   MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 17 of 28




 1   inexplicable variance in results depending on the starting month. See Haider Decl. ¶¶ 9-11; see

 2   also Cohen Decl., Ex. C at 311:5-8 (“If I just make reasonable changes or add reasonable

 3   variables, the results disappear and you can’t rely on them to infer reliability.”). Her regressions

 4   are undeniably unreliable, without basis, and should be excluded.

 5
                     2.       Dr. Marx’s methodology of using a price index as the dependent
 6                            variable in her regression equations is not generally accepted in the
                              professional economics community and has not been subjected to peer
 7                            review.

 8           In analyzing potential overcharges in a price-fixing case, it is standard is to use the actual

 9   prices charged to the plaintiffs as the dependent variable in a regression equation – i.e., the

10   variable on the left-hand side of the regression equation. Prowse Decl. ¶ 10. The damages

11   experts for the other plaintiff groups – Drs. Lamb, Singer, and McClave – all used actual prices

12   in their regression equations; none constructed a price index as did Dr. Marx. Id. The battle

13   among experts typically comes over which explanatory variables – the variables on the right-

14   hand side of the regression equation – to include in the model and whether the ones included are

15   statistically significant.

16           But here, the fatal flaws in Dr. Marx’s model begin on the left-hand side of her equation.

17   Instead of using the actual prices that the defendants charged the DAPs in her regression

18   equation, Dr. Marx constructed a price index based on a hypothetical (and always changing)

19   shopping cart of capacitors sold to all direct purchasers. However, she can point to no support in

20   the community of professional economists for the usage of a price index instead of actual prices

21   paid as the dependent variable in regression equations designed to estimate overcharges in a

22   price fixing case. In fact, Dr. Marx admitted that the methodology she uses has not been

23   subjected to peer review or publication. Cohen Decl., Ex. B at 24:22-25:1 (“

24

25                                                 ”); see also id. at 37:15-38:10. Indeed, the only prior

26   use of this methodology was by Dr. Marx’s partners in their litigation support firm, Bates White.

27   Id. at 22:20-23:8.

28

     CERTAIN DEFS’ MOT. TO                            -8-                                    MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 18 of 28




 1          Another court has already excluded under Daubert another novel construct that Dr. Marx

 2   and her colleagues created, precisely because no one outside of her group had reviewed, let alone

 3   endorsed, the construct. See Anderson News, L.L.C. v. Am. Media, Inc., No. 09 Civ. 2227

 4   (PAC), 2015 WL 5003528, at *3 (S.D.N.Y. Aug 20, 2015), aff’d, 899 F.3d 87 (2d Cir. 2018),

 5   cert. denied, 139 S. Ct. 1375 (2019). In Anderson News, the court excluded Dr. Marx’s construct

 6   of “super-plus factors” from which to infer collusion because: “Aside from works written by Dr.

 7   Marx and her co-authors, there is no scholarly or legal authority defining or using the term ‘super

 8   plus factors.’ . . . Moreover, the fact that the term has not been adopted or used by anyone other

 9   than Dr. Marx and her colleagues indicates that this term has not been generally accepted by the

10   scientific community.” Id. Like her construct of “super-plus factors” there, Dr. Marx’s construct

11   of a monthly price index as her dependent variable here is not based on a generally accepted

12   methodology that has been subjected to peer review or other critique by professionals unrelated

13   to her colleagues at Bates White.

14          Dr. Marx attempts to deflect attention from the novelty of her approach by citing to

15   scholarly articles that endorse the use of price indices, including Fisher price indices, for certain

16   purposes. Cohen Decl., Ex. A, pp. 49-50 & n.211 & p. 50 n.213; Ex. D, pp. 8-9, ¶ 8 nn.16-17.

17   But Dr. Marx fails to mention that none of those articles endorse the use of price indices for the

18   purpose Dr. Marx uses them for: attempting to measure overcharges in a price-fixing case.

19   Prowse Decl. ¶¶ 5-8.

20          The absence of support for the use of a price index to measure overcharges due to alleged

21   price-fixing should come as no surprise, considering what an index measures and does not

22   measure. A price index is an aggregate measure of a hypothetical shopping cart of products that

23   no one person or entity actually purchases. A model designed to measure overcharges due to

24   price-fixing, in contrast, has to account for the actual prices paid for the products actually

25   purchased by the plaintiffs in question. Given that defendants produced their data regarding their

26   sales to the DAPs, and that the DAPs produced their purchase data, there is no reason to create

27   an index in the first instance. Prowse Decl. ¶ 10. Dr. Marx could have used the actual prices at

28   which the DAPs purchased from defendants on the left-hand side of the regression equation, but

     CERTAIN DEFS’ MOT. TO                            -9-                                   MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 19 of 28




 1   simply chose not to. Moreover, the capacitors in the 171 monthly shopping carts from which Dr.

 2   Marx constructed her monthly price indices bear no resemblance to what the DAPs actually

 3   purchased. The DAPs purchased only about             % of the capacitors in Dr. Marx’s monthly

 4   shopping carts. Cohen Decl., Ex. B at 21:22-22:9, 45:11-25. Put another way, Dr. Marx is

 5   claiming that the DAPs overpaid each month for a shopping cart of capacitors, but the DAPs did

 6   not even purchase    % of the products in her shopping cart.

 7          Indeed, when Dr. Marx’s model is applied to the DAPs’ actual purchases, the resulting

 8   overcharges are very different from those Dr. Marx calculates. For example, applying Dr.

 9   Marx’s model to Avnet’s purchases results in negative overcharges for film capacitors, while

10   aluminum overcharges effectively disappear. Cohen Decl., Ex. E at 425:5-12 (“

11

12

13                                                                                    ”).

14          B.      Dr. Marx’s model is inadmissible because it imposes an artificial pattern on
                    the monthly overcharges of each year that bears no relation to any of the
15                  allegations of how the cartel impacted prices.
16          Dr. Marx’s model is also inadmissible because its result – a series of monthly

17   overcharges – is mathematically rigged to display a pattern that bears no relation to any of the

18   allegations of how the cartel impacted prices. In the context of Daubert, the “failure to match

19   the damages model to the theory of antitrust impact renders the expert opinion unfit since it

20   cannot assist the Court at this point in the litigation in applying the Rule 23 requirements or

21   assist the trier of fact later on to determine damages attributable to the purported antitrust

22   violation.” In re Pharmacy Benefit Managers Antitrust Litig., Civil Action Nos. 06-1782, 03-

23   4730, 06-4305, 06-4114, 06-4115, 2017 WL 275398, at *20 (E.D. Pa. Jan. 18, 2017) (emphasis

24   added); see also id. at *19 (“The teaching of Comcast is that antitrust plaintiffs must match a

25   damages model to their theory of liability.”) (citing Comcast Corp. v. Behrend, 569 U.S. 27

26   (2013)); In re Electronic Books Antitrust Litig., Nos. 11 MD 2293 (DLC), 12 Civ. 3394 (DLC),

27   2014 WL 1282298, at *9-10 (S.D.N.Y. Mar. 28, 2014) (excluding expert opinion showing

28   periodic price movements that are not reliably tied to the facts).

     CERTAIN DEFS’ MOT. TO                           - 10 -                            MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 20 of 28




 1          Here, Dr. Marx’s model is mathematically rigged to produce an artificial pattern in the

 2   monthly overcharges that bears no relation to any of the allegations of how the cartel impacted

 3   prices. This artificial pattern, inherent in the mathematics embedded in Dr. Marx’s model, is that

 4   for any given year, the monthly overcharges will either always increase month to month, or

 5   always decreases from month to month.7 In other words, if the percentage overcharge increases

 6   from January to February in a given year, then the percentage overcharge will continue to

 7   increase every remaining month of that year. Likewise, if the percentage overcharge decrease

 8   from January to February in a given year, then the percentage overcharge will continue to

 9   decrease every remaining month of that year. Prowse Decl. ¶¶ 11-16, and Exhibits 2-4 thereto.

10   The DAPs can point to no allegations, let alone evidence, of an agreement among the defendants

11   to raise prices by a percentage that would continuously increase month over month in a given

12   year, or continuously decrease month over month in a given year. The model “relie[s] on

13   unreasonable assumptions unmoored to the record evidence” and “avoid[s] rigorous analysis”

14   and is therefore inadmissible. Electronic Books, 2014 WL 1282298, at *9.

15          C.      Section III of Dr. Marx’s report should be excluded because her
                    AVX/KEMET testimony is unsupported by the evidence and her remaining
16                  testimony is outside the scope of her expertise and adds nothing to the
                    record.
17

18          In addition to Dr. Marx’s quantitative analysis, she includes a qualitative analysis in
19   Section III of her report that purportedly supports (1) the reasonableness of the assumption given
20   to her by counsel that there was a cartel among capacitor manufacturers; and (2) the conclusion
21   that the assumed cartel was effective in elevating prices above what they otherwise would have
22   been. Ex. A ¶ 44. But Dr. Marx does not identify or describe any economic methodology she
23   used to actually test the reasonableness of the assumption provided by counsel and Section III
24   does not include evidence Dr. Marx developed or facts of which she has first-hand knowledge.
25

26
27      7
           This is true for every year for which Dr. Marx’s model produces twelve months of
     overcharges (i.e., 2002-2013), 2001, with only two months of overcharge percentages, and 2014,
28
     with only one month of overcharge percentages, are not relevant for this pattern.
     CERTAIN DEFS’ MOT. TO                          - 11 -                               MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 21 of 28



                     1.      Dr. Marx cannot testify that AVX and KEMET were part of a
 1                           conspiracy among capacitor manufacturers.
 2            Dr. Marx admitted that her opinion required that she “

 3                                                                                     ” more than 40

 4   entities identified by the DAP’s counsel. Ex. A ¶ 9. Among the entities on that counsel-supplied

 5   laundry list are AVX and KEMET. Notwithstanding the “assumption” that AVX and KEMET

 6   were part of the alleged cartel with defendants, there is no evidence that permits Dr. Marx to

 7   testify as if AVX and KEMET, in fact, participated in a conspiracy. Indeed, among other things,

 8   Dr. Marx conceded during her deposition that she was not aware of any facts demonstrating that:

 9   (1) AVX attended “group meetings;”8 (2) KEMET attended “group meetings;”9 (3) other

10   defendants agreed with KEMET to set prices for capacitors in the United States;10 or (4) other

11   defendants agreed with AVX to set prices for capacitors in the United States.11 Dr. Marx also

12   acknowledged that neither KEMET nor AVX were indicted or entered guilty pleas in connection

13   with any investigation relating to aluminum, tantalum, or film capacitors.12

14            Absent any factual basis on which to opine that Defendants were involved in a cartel for

15   capacitors with AVX or KEMET, she cannot testify or offer opinions on that matter.13 See

16   Guidroz-Brault v. Mo. Pac. R. Co., 254 F.3d 825, 831 (9th Cir. 2001) (excluding expert opinion

17   where “[t]here was no factual support in the record[.]”).

18
        8
19        Ex. B at 193 (Dr. Marx admits at her deposition that for all of the meetings she identified
     she cannot “                                                                  ”); see also id. at
20   175:1-22 (AVX never attended trade association meetings at issue).
        9
21       Id. at 223:8-225:21 (Dr. Marx cannot identify any meetings that KEMET attended with
     Rubycon); id. at 225:23-226:6 (KEMET never attended ATC, MK, or CUP meetings).
22      10
           Id. at 227:18-24 (out of millions of documents produced in discovery, Dr. Marx could only
23   identify two instances where KEMET was discussed by other defendants at meetings in Japan,
     but none where KEMET actually participated).
24      11
             Id. at 225:22-226:14, 238:22-239:4.
25      12
             Id. at 190:18-191:12, 238:22-239:4.
        13
26        When pressed in deposition, Dr. Marx could do nothing more than vaguely refer to two
     documents that may have reflected some communications between KEMET and one of the
27   Defendants. See id. at 223-227 (mentioning the “two documents” multiple times). The two
     documents to which Dr. Marx repeatedly refers are minutes of two meetings that AVX and
28
     KEMET indisputably did not attend. See Cohen Decl., Exs. F & G.
     CERTAIN DEFS’ MOT. TO                          - 12 -                              MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 22 of 28



                      2.       Dr. Marx cannot offer opinions or testimony purporting to support
 1                             the existence of a capacitor cartel.
 2           The remainder of Section III merely recites and interprets a cherry-picked set of

 3   documents, guilty pleas by certain defendants, and limited testimony. Her stated purpose in this

 4   exercise is to “

 5

 6                                                                                   ” Ex. A ¶ 44. But

 7   this testimony is improper and suffers from at least three substantial flaws:

 8           First, Dr. Marx has no independent knowledge of the facts and has not reviewed the

 9   complete record or discovery produced by the parties. Ex. A ¶ 12. Even for the documents Dr.

10   Marx has reviewed and to which she cited, she concedes she did nothing more than read them.

11   Ex B at 229:4-7 (agreeing that all she can do is just “

12                         ”). Reading documents – which a lay member of the jury can surely do herself

13   – for the purpose of assessing whether a conspiracy existed, is not proper expert opinion, as Dr.

14   Marx knows from her prior case. Anderson News, 2015 WL 5003528, at *4 (excluding Dr.

15   Marx’s opinion where there was “no indication that she performed any actual analysis” and her

16   opinions “merely recit[ed] what is on the face of a document produced during discovery”)

17   (citation omitted); JamSports & Entm’t, LLC v. Paradama Prods., Inc., No. 02 C 2298, 2005

18   WL 14917, at *10 (N.D. Ill. Jan. 3, 2005) (An expert’s “discussion of the question of

19   anticompetitive conduct [based on] his interpretation of correspondence and other evidence . . . .

20   has failed to persuade the Court that this is proper testimony by an expert in economics. There is

21   nothing in [the expert’s] expertise that suggests that he is any more competent than the average

22   juror in interpreting these communications or in divining from them the intent of [the

23   defendants]”).

24           Second, despite her careful choice of words, Dr. Marx’s testimony concerning the

25   “reasonableness” of the assumption provided by the DAPs’ counsel regarding the existence of

26   the conspiracy is tantamount to her testifying directly that the conspiracy exists, 14 which is a

27      14
           Indeed, despite her claim to the contrary during her deposition (Ex. B at 150:5-7), Dr.
28   Marx’s opinion that the assumption provided by counsel concerning the existence of the cartel is
     “reasonable” or “plausible” is effectively an opinion in favor of the DAPs on liability, given that
     CERTAIN DEFS’ MOT. TO                          - 13 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 23 of 28




 1   legal conclusion. Mayor & City Council of Baltimore, Md. v. Citigroup, Inc., 709 F.3d 129, 135-

 2   36 (2d Cir. 2013) (“The ultimate existence of an ‘agreement’ under antitrust law, however, is a

 3   legal conclusion, not a factual allegation.”).

 4             Third, Dr. Marx’s opinions about the “reasonableness” and/or “plausibility” of a

 5   conspiracy are confusing to the jury and unfairly prejudice Defendants. For example, Dr. Marx

 6   claims:

 7                  The selected meeting minutes “
 8
                                                                                   ” Ex B at 194:24 -
 9                   195:9.
10                  The selected documents provided her with an “
11
                                                         ” Ex B at 195:17-196:6.
12

13   The jury cannot reasonably be expected to distinguish between Dr. Marx opining that a
14   conspiracy among capacitor manufacturers existed versus opining that the assumption that such a
15   conspiracy existed is reasonable. Instead, the jury will only see an acclaimed Ph.D. economist
16   testifying that, she came to the conclusion that the conspiracy existed. That question is for the
17   jury to decide, after being informed by all the admissible evidence and witnesses with personal
18   knowledge of the facts. See LinkCo, Inc. v. Fujitsu Ltd., No. 00 Civ. 7242 (SAS), 2002 WL
19   1585551, at *2 (S.D.N.Y. July 16, 2002) (excluding expert testimony based on examination of
20   documents and deposition transcripts because “testimony by fact witnesses familiar with those
21   documents would ‘be far more appropriate . . . and renders [the expert witness’s] secondhand
22   knowledge unnecessary for the edification of the jury.”) (citation omitted); Ilyia v. Khoury, 671
23   F. App’x 510, 511-12 (9th Cir. 2016) (affirming exclusion of expert testimony that “simply
24   concluded how the jury should find”).
25
26
27
     the DAPs need only prove at trial the existence of the conspiracy by a preponderance of the
28
     evidence.
     CERTAIN DEFS’ MOT. TO                            - 14 -                             MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 24 of 28




 1   III.    CONCLUSION
 2                 For the foregoing reasons, Dr. Marx’s testimony should be excluded in its

 3   entirety.

 4
     DATED: June 14, 2019
 5                                      Respectfully submitted,
 6   WILSON SONSINI GOODRICH & ROSATI                      K&L GATES LLP
 7   Professional Corporation
                                                           s/ Michael E. Martinez
 8   s/ Jonathan M. Jacobson                               Michael E. Martinez
     Jonathan M. Jacobson                                  (admitted pro hac vice)
 9   Chul Pak (admitted pro hac vice)                      Scott M. Mendel (admitted pro hac vice)
     Jeffrey C. Bank (admitted pro hac vice)               Steven M. Kowal (admitted pro hac vice)
10   Justin A. Cohen (admitted pro hac vice)               Lauren N. Donahue (admitted pro hac vice)
11   1301 Avenue of the Americas, 40th Floor               Brian J. Smith (admitted pro hac vice)
     New York, New York 10019                              70 West Madison Street, Suite 3300
12   Telephone: (212) 497-7758                             Chicago, Illinois 60602
     Facsimile: (212) 999-5899                             Telephone: (312) 372-1121
13   jjacobson@wsgr.com                                    Facsimile: (312) 827-8000
     cpak@wsgr.com                                         michael.martinez@klgates.com
14   jbank@wsgr.com                                        scott.mendel@klgates.com
15   jcohen@wsgr.com                                       steven.kowal@klgates.com
                                                           lauren.donahue@klgates.com
16   Jeff VanHooreweghe (Bar No. 313371)                   brian.j.smith@klgates.com
     One Market Plaza
17   Spear Tower, Suite 3300                               Daniel W. Fox (SBN 268757)
     San Francisco, California 94105                       4 Embarcadero Center, Suite 1200
18
     Telephone: (415) 947-2046                             San Francisco, California 94111
19   Facsimile: (415) 947-2099                             Telephone: (415) 882-8200
     jvanhooreweghe@wsgr.com                               Facsimile: (415) 882-8220
20                                                         daniel.fox@klgates.com
     Counsel for Defendants Hitachi Chemical Co.,
21   Ltd., Hitachi AIC Inc., and Hitachi Chemical          Philip Van Der Weele
     Co. America, Ltd.                                     (admitted pro hac vice)
22
                                                           One SW Columbia Street, Suite 1900
23                                                         Portland, Oregon 97258
                                                           Telephone: (503) 228-3200
24                                                         Facsimile: (503) 553-6227
                                                           phil.vanderweele@klgates.com
25
                                                           Counsel for Defendants Nichicon
26
                                                           Corporation and Nichicon (America)
27                                                         Corporation

28

     CERTAIN DEFS’ MOT. TO                        - 15 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 25 of 28




 1   JONES DAY                                               DENTONS US LLP
 2
     s/ Jeffrey A. LeVee                                     s/ Bonnie Lau
 3   Jeffrey A. LeVee (State Bar No. 125863)                 Bonnie Lau
     Eric P. Enson (State Bar No. 204447)                    One Market Plaza
 4   Kelly M. Ozurovich (State Bar No. 307563)               Spear Tower, 24th Floor
     555 South Flower Street, Fiftieth Floor                 San Francisco, California 94105
 5   Los Angeles, California 90071                           Telephone: (415) 882-5083
 6   Telephone: (213) 489-3939                               Facsimile: (415) 267-4198
     Facsimile: (213) 243-2539                               bonnie.lau@dentons.com
 7   jlevee@JonesDay.com
     epenson@JonesDay.com                                    Counsel for Defendant Matsuo Electric
 8   kozurovich@jonesday.com                                 Co., Ltd.
 9   Counsel for Defendants Holy Stone Enterprise
10   Co., Ltd., Milestone Global Technology, Inc.
     (d/b/a HolyStone International), and Vishay
11   Polytech Co., Ltd.

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                          - 16 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 26 of 28




 1   PAUL, WEISS, RIFKIND, WHARTON &                        WILMER CUTLER PICKERING
 2   GARRISON LLP                                           HALE AND DORR LLP

 3   s/ Charles Rule                                        s/ Heather S. Nyong’o
     Charles “Rick” Rule (admitted pro hac vice)            Heather S. Nyong’o (CA SBN 222202)
 4   Joseph J. Bial (admitted pro hac vice)                 1 Front Street, Suite 3500
     2001 K Street, NW                                      San Francisco, California 94111
 5   Washington, DC 20006                                   Telephone: (628) 235-1000
 6   Telephone: (202) 223-7300                              Facsimile: (628) 235-1001
     Facsimile: (202) 223-7430                              heather.nyongo@wilmerhale.com
 7   rrule@paulweiss.com
     jbial@paulweiss.com                                    Thomas Mueller (admitted pro hac vice)
 8                                                          1875 Pennsylvania Avenue, NW
     Johan E. Tatoy (admitted pro hac vice)                 Washington, DC 20006
 9   Sara E. Hershman (admitted pro hac vice)               Telephone: (202) 663-6000
10   1285 Avenue of the Americas                            Facsimile: (202) 663-6363
     New York, New York 10128                               thomas.mueller@wilmerhale.com
11   Telephone: (212) 373-3830
     Facsimile: (212) 757-3990                              Chris Johnstone (CA SBN 242152)
12   jtatoy@paulweiss.com                                   950 Page Mill Road
     shershman@paulweiss.com                                Palo Alto, California 94304
13
                                                            Telephone: (650) 858-6000
14   KAUFHOLD GASKIN LLP                                    Facsimile: (650) 858-6100
                                                            chris.johnstone@wilmerhale.com
15   Steven Kaufhold (SBN 157195)
     388 Market Street, Suite 1300                          Counsel for Defendants Elna Co., Ltd. and
16   San Francisco, California 94111                        Elna America, Inc.
     Telephone: (415) 445-4621
17
     Facsimile: (415) 874-1071
18   skaufhold@kaufholdgaskin.com

19   Counsel for Defendants Nippon Chemi-Con
     Corporation and United Chemi-Con, Inc.
20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                         - 17 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 27 of 28




 1   MINTZ, LEVIN, COHN, FERRIS,                            SHEARMAN AND STERLING LLP
 2   GLOVSKY AND POPEO, P.C.
                                                            s/ Djordje Petkoski
 3   s/ Evan S. Nadel                                       Djordje Petkoski (admitted pro hac vice)
     Evan S. Nadel                                          David A. Higbee (admitted pro hac vice)
 4   44 Montgomery Street, 36th Floor                       Ryan Shores (admitted pro hac vice)
     San Francisco, California 94104                        Todd M. Stenerson (admitted pro hac vice)
 5   Telephone: (415) 432-6000                              Mark G. Weiss (admitted pro hac vice)
 6   Facsimile: (415) 432-6001                              Deke Shearon (admitted pro hac vice)
     enadel@mintz.com                                       401 9th St., NW
 7                                                          Washington, DC 20004
     Bruce D. Sokler (admitted pro hac vice)                Telephone: (202) 508-8000
 8   Robert G. Kidwell (admitted pro hac vice)              Facsimile: (202) 508-8100
     701 Pennsylvania Avenue NW, Suite 900                  djordje.petkoski@shearman.com
 9   Washington, DC 2004                                    david.higbee@shearman.com
10   Telephone: (202) 434-7300                              ryan.shores@shearman.com
     Facsimile: (202) 434-7400                              todd.stenerson@shearman.com
11   bdsokler@mintz.com                                     mark.weiss@shearman.com
     rgkidwell@mintz.com                                    deke.shearon@Shearman.com
12
     Counsel for Defendant AVX Corporation                  John Cove (SBN 212213)
13
                                                            535 Mission Street, 25th Floor
14                                                          San Francisco, California 94105
                                                            Telephone: (415) 616-1139
15                                                          Facsimile: (415) 616-1199
                                                            john.cove@shearman.com
16
                                                            Counsel for Defendants Rubycon
17
                                                            Corporation and Rubycon America Inc.
18
19

20
                       Pursuant to Local Rule 5-1(i)(3), the filer attests that concurrence
21          in the filing of this document has been obtained from each of the above signatories.
22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                         - 18 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
       Case 3:17-md-02801-JD Document 652 Filed 06/14/19 Page 28 of 28




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that I caused a true and correct copy of the foregoing Certain Defendants’

 3   Notice of Motion and Motion to Exclude testimony of Dr. Leslie M. Marx to be served via

 4   CM/ECF on this 14th day of June 2019.

 5

 6   DATED: June 14, 2019                                   s/ Jonathan M. Jacobson
 7                                                             Jonathan M. Jacobson

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     CERTAIN DEFS’ MOT. TO                         - 19 -                                MDL NO.2801
     EXCLUDE TEST. OF DR. MARX
